Citation Nr: 1427641	
Decision Date: 06/18/14    Archive Date: 06/26/14

DOCKET NO.  10-19 880	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida


THE ISSUES

1. Entitlement to a rating in excess of 10 percent for residuals of a left wrist (non-dominant) injury. 

2. Entitlement to service connection for degenerative joint disease (DJD) of the right wrist (dominant), including as secondary to the service-connected left wrist disability.


REPRESENTATION

Veteran represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

J.B. Freeman, Counsel


INTRODUCTION


The Veteran served on active duty from December 1981 to October 1987. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from April 2009 and November 2010 rating decisions of the RO in St. Petersburg, Florida.  The Board remanded this case in April 2012 to provide the Veteran with a hearing before the Board.  He testified at a July 2012 hearing.  A transcript has been associated with the claims file.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  


REMAND

The Board must remand both issues on appeal for additional development.

I.  VA Examinations and Medical Opinions

The Veteran submitted the results of an X-ray study in 2014 which showed the development of bone spurring in his left wrist.  The last VA examination evaluating the left wrist disability was in 2010.  The Veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination.  38 C.F.R. § 3.327(a) (2013).

The Veteran argues that his service-connected left wrist injury residuals caused or aggravated the right wrist DJD.  38 C.F.R. § 3.310 (2013).  The RO provided the Veteran with a September 2010 VA examination to obtain a medical opinion regarding secondary service connection.  The opinion provided, however, that secondary service connection was not at least as likely as not because the examiner did not see an in-service injury to which the right wrist disability might be related.  This opinion is not responsive to the question posed by the RO regarding secondary service connection and is not a sufficient basis on which to decide this claim.  The Board remands for a new medical opinion.

II.  Medical Records

VA treatment:  The Veteran has been receiving treatment through the West Palm Beach, Florida, VA Medical Center on an ongoing basis.  The RO last obtained all treatment records from that Medical Center on April 10, 2012.  The Veteran's 2014 submission shows additional relevant treatment, but the Board cannot determine whether the Veteran's submission comprised all relevant treatment after April 10, 2012.  All relevant treatment records concerning the wrists from April 10, 2012, to the present must be considered.  Therefore, those records must be obtained for the file.

Private treatment:  The evidence shows that the Veteran was treated by Dr. Andrew Seltzer for his right wrist complaints.  Of record are treatment records from March and April 2010.  If the Veteran has been treated since that time by Dr. Seltzer, he should provide VA with permission to obtain the records, or he may submit them himself.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's treatment records from the West Palm Beach, Florida, VA Medical Center concerning both wrists from April 10, 2012, to the present.  

2.  Obtain any private treatment records for which the Veteran provides a VA Form 21-4142, Authorization and Consent to Release Information to VA.  The Veteran may submit any private medical records himself to VA.

3.  After all outstanding records have been associated with the claims file, schedule the Veteran for a VA examination to determine the current nature and severity of his left wrist injury residuals and determine the likely etiology of a right wrist disability.  The examiner is asked to review the claims file (to include any virtual records).  All indicated tests and studies should be accomplished and the findings then reported in detail.

For the left wrist:  The examiner should identify the limitation of activity imposed by the left wrist injury residuals with a full description of the effect of the disabilities upon his ordinary activities.  The examiner should fully describe any weakened movement, excess fatigability, and incoordination present.

For the right wrist:  The examiner is informed that the Veteran's prior allegation of having sustained a right wrist injury in service at the same time he sustained the left wrist injury is rejected as not credible.  Thus, the examiner should not accept such fact as true.  The basis of the Veteran's claim for the right wrist disability is that because of his service-connected left wrist disability, he has had to overuse the right wrist.  The Veteran is right handed.

   The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the right wrist DJD (or any other right wrist disability) was caused by the service-connected left wrist injury residuals.  

   If the examiner opines that the right wrist DJD (or any other right wrist disability) was not at least as likely as not caused by the left wrist injury residuals, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the right wrist DJD was permanently aggravated by the service-connected left wrist injury residuals.  By this question, "permanently aggravated" means a worsening of the underlying disability beyond the natural progress of the disease process.

The examiner is asked to provide a rationale based on evidence in the file and sound medical principles, for all opinions expressed.  If the examiner opines that the questions cannot be answered without resorting to speculation, the examiner should so state, and provide a comprehensive explanation as to why the opinion cannot be provided.

4.  Then, the AOJ should readjudicate the claims.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Alexandra P. Simpson
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

